Title: To Alexander Hamilton from David Ross, 23 November 1792
From: Ross, David
To: Hamilton, Alexander



Bladensbg [Maryland] Novr. 23d 1792
Sir

I am obliged to you for gratifying my request by sending me a Copy of Co. Mercers letter and of the Certificates of Mr. Hill and Mr. Crawford as it gives me an opportunity of removing any improper impressions that may be made on those who are unacquainted with all the circumstances.
It was taken for granted Co Mercer would deny his charges if ever he should be seriously called on to support them and you will see I advised him to do it or to fritter them away when he could have done it with rather a better grace—but I did not expect he would assume the appearance as he does by his Queries of wishing it believed he had spoken rather honourably of you than otherwise and that he had only found fault with some of the measures of the Administration—of which he considered you in his Speeches I heard as the author and effected by your undue influence over certain members of Congress—and with respect to the purchase of the Debt on account of the Publick I took it for granted from what he said till I received your letter and read the law that you was by the law constituted the sole and direct purchaser as he spoke of you as such & took no notice of any Board or that you had done it indirectly as he insinuates in his letter to you. For if he had I should also have taken notice in my Publications of the unjust inference he must necessarily have intended should be drawn against the President as well as the other four Gentlemen that they were under your undue influence—but that he has expressed this Sentiment at other places appears by the enclosed Certificates at least as to two of the Gentlemen of the Board.
That Co Mercer has in his Speeches attacked & admitted he had attacked your Integrity and that too in terms more direct than I was acquainted with till on my late particular enquiry, appears from the Certificates of Mr John Worthington and Captain Campbell, and the impressions he appears by the other Certificates to have wished to have made against you and which alone may be sufficient to satisfy you as to the truth of it. Yet I must add some observations on my own account as to what he said at Marlborough to prevent any unjust inference that might otherwise be drawn that I had either misapprehended or misrepresented what he said at that particular place.
I did not apprehend Co Mercer that you was a buyer of Stock with your own money but that as the immediate Purchaser for the Publick you had bought so as to benefit a particular set of men with whom you was privately connected so that in effect you was at the same time both buyer and seller of Stock.
I understand Mr Hill and Mr Crawford both voted for Co Mercer altho he leaves you to infer otherwise yet I have not the most distant inclination to ascribe their Certificates in his language to “wickedness” or even to improper motives but justice to myself obliges me to show truly my own idea of them that they were derived from inattention and that if there has been any misapprehension of what Co Mercer said at Marlborough it is rather on their part than on mine. I am induced to conclude it was from inattention only, and not coupling the whole of his Speech together as I cannot suppose they had not understanding enough if they had been attentive to his whole speech to descern that his praise of you was that of Anthony to Brutus. And I admit that if I had not taken his whole speech together but had happened to have had my attention called off at particular times and have had it engrossed by that part of it wherein he professed to have been in the habits of intimacy and friendship in the Army and to have even then a very high respect for your abilities; I could certify myself as these Gentlemen have done that he had spoken of you in an honourable manner—but the taking together the whole of his Speech at Marlborough only must I apprehend have compelled every one that heard him with attention to consider this only as proceeding from the art of a Popular Speaker with a design to impress his Audience with an idea of his own Impartiality that his censure might thereby acquire a double force and that the People might be induced to believe that facts and the public Good alone could have induced him to speak in the manner he did against one for whom he had otherwise a friendship & respeck. And I can the more readily conclude his censure of you at Marlborough had escaped the attention of these Gentlemen from a circumstance respecting myself for Co Mercers insinuation agt the President by his observation on General Waynes appointment to the Western Army had escaped me & consequently not taken notice of in my Publications till after I was reminded of it by Major Snowden and Mr. John Thomas of Susquehanna who happened to be present. And as to his praise and speaking highly of you in private conversation it could only be with the same view of giving force to his censure unless it might be with a design also of making the very use of it, he now has done if ever he should be called on as to charges he cannot support. And that every unfavourable impression was made even on Mr Hill himself as to your views and conduct as an officer if not as to your Integrity is evident from his own observation to a Gentleman that he was for sending Co Mercer to Congress if it was only to watch the Secretary of the Treasury and the observation of others was what a bad man the Secretary must be if what Co Mercer says is true. But the impressions that were made to your prejudice are wearing off fast and will be entirely removed when it comes to be Publickly known that he has denied having impeached your Integrity but only the Policy of some of the measures of the Administration. These Certificates of Mr Hill and Mr Crawford, also confirm the propriety of my wish to get every thing fixed in writing that there might be no dispute as to what was said. For did not Co. Mercer (as he admits by his Publication) answer when I represented to him the impropriety of charging you without producing some proof, that he thought himself justifiable in saying every thing he believed of you because he could trace the opposition to his election up to yourself, thus supporting his former charges as well as bringing forward a new one instead of seting me right if I had misapprehended him. This was soon after he spoke at Marlborough and before his Speech at Bladensburgh. Therefore can any one believe that Co Mercer could be your friend and could wish to make impressions honourable to you and that there was only a difference of Judgment between you as to the measures of Government when at the very time he spoke at Marlborough he himself thought you was his enemy and had acted so improperly towards him as well as the Publick that altho an officer of the General Government you had meddled in our State election and that too in opposition to himself. And if he had not have intended to charge your Integrity why did he not rectify the mistake as to his intentions, also, on the receipt of your letter in the presence of several Gentlemen instead of making a serious and most direct charge against you of having offered him a bribe to vote for the assumption or at least that you had made the offer to him in such terms that he had a right to take you in jest or earnest which appears by the Certificate of Mr Cramphin which I now send forward and the Certificates of Mr Bayley which I understand has been already forwarded but if it has not on your informing me I will procure it but I do not think I ought to delay this letter for that purpose. It may be proper to mention that I have understood some of Co Mercers friends incline to turn the contents of these Certificates into a joke and that he did not mean any thing unfavourable agt you—but they will find it impossible when they consider the very particular time of making the charge it being on the receipt of your letter calling on him to do you justice by stating what he really did say of you—the painting his own distress for want of money and that you knew this his distress—and when they consider the impressions he made on those present as appears by Mr Cramphins Certificate—and one observed as I am informed what do you think of the Secretary now—and another on being asked if he thought you was in earnest answered he had no doubt you would have given the Money if Co Mercer would have received it—and expressly and at a different time by his own answer to Mr Bayley that your proposition to him was in such terms that he had a right  to take you in jest or earnest. Mr Walter Chandler who was present and may be able to give you additional evidence on this particular subject, I hear is now in Philadelphia.
As concurrent circumstances may perhaps have more weight than charges of the greatest importance agt Co Mercers conduct with those who have no opportunity of informing themselves and who might suppose that what he is alledged to have charged against you has originated in party only where truth is too often sacrificed to the object in view—therefore I shall observe should such a Hero as Co. Mercer represents himself to be, refuse as he does in his Publication to do justice to the innocent Members of Congress for fear of bringing 24 quarrels on his head by giving the names of those corrupt Members who he says are under your influence—on his principle I should have suffered the minds of the People to be poisoned by him against the measures of Government and those who are entrusted with the Administration to be traduced, in silence through fear of his denunciations against his opponents—and that his denunciation was general agt. those that should oppose his election. I have since seen a Certificate of a Gentleman which can be had if necessary. He also asserts in his off hand Reply that “it can be affirmatively proved by 200 or 300 persons present a Marlborough” and this relates to his assertion that he there called Capt Campbell a liar rascal and coward whereas I was there ’till both left the place and heard nothing of it nor have I seen anyone that heard him call Capt Campbell so and every one will presume that if it had been the case only before 2 or 3 it must have had an immediate circulation among all the People. And what could he mean by calling you a mushroom excrescence but that you had jumped into wealth by means of an office you was not entitled to. Or why should he have observed at Marlborough that he knew you when you had not a second shirt to your back if he did not mean some impression to your prejudice should remain notwithstanding he told us at the same time that he did not mean it as a reflection and that it was in the retreat through the Jerseys, when he was nearly in the same situation himself. In his Publication he says “a full detail of these and other curious circumstances (relative to Capt Campbell) is lodged with the Printers” and I was much surprised when I applied the 15 Novr. for a Copy of this detail to be informed by the Gentlemen of the office that no such thing was ever lodged and that on observing this assertion in his Publication a note was sent him from the office that no such detail was lodged and his reply was that it was not ready. He calls your official letter to the Contractor a private correspondence a Copy of which I enclose and which Capt Campbell procured from the office for the purpose mentioned in his answer to me and does he not wish from his Publication, that it should be considered a letter as having relation to his election. It may not be improper to observe as he calls some of his opponents a desperate Banditti that there was respectability of character against Co Mercers election in the district at large and in Annapolis the place of his residence there was not only respectability but a considerable number for the place and also a small Majority in his own County at large agt him notwithstanding all his fine Speeches for which he says he received such shouts of applause so that it turned out as I concluded that it only required a knowledge of the man or the subject to defeat all his oratorial powers of Imposition.
I hear Co Mercer has gone on to Congress and as I do not wish to lose another Post in Copying this and the Vouchers I must request you will let Co Mercer have Copies of them. I shall send a Copy of this letter to Mr Hill & Mr Crawford that they may be thereby enabled to put in a different point of view with respect to themselves anything they may suppose has been misapprehended by
Your friend & obedt Servt.

David Ross
Alexr. Hamilton Esqr.

